Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to the Request for Continued Examination dated 03 November 2021.

	
DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03 November 2021 has been entered.

Response to Amendment
In the amendment dated 11/03/2021, the following occurred: Claims 1-22 have been cancelled; and claims 23-41 are new.
Claims 23-41 are pending and have been examined.


	
Priority
This application claims priority to U.S. Provisional Patent Application No. 62/742,475 dated 08 October 2018.

Information Disclosure Statement
The Information Disclosure Statements(s) (IDS) submitted on 02/16/2022 is in compliance with the provisions of 37 CFR 1.97 and has been fully considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 23-41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 23, 32 and 35 recite “medical devices” and “the one or more medical instruments”. It is unclear whether these devices/instruments are the same or different. If they are not the same, “the one or more medical instruments” would additionally lack antecedent basis. The Examiner interprets these devices/instruments as the same. Appropriate correction is required.
By virtue of dependence on the independent claims, the rejection of claims 23, 32 and 35 also applies to dependent claims 24-31, 33-34 and 36-41.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-41 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 23, 32 and 35 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 23, 32 and 35 fall into at least one of the statutory categories (i.e., machine).

The identified abstract idea is (claim 32 being representative):
display:
[…at least one home screen…] displaying room numbers or bed numbers, each respective room number or bed number corresponding to a patient, the home screen displaying icons, each icon being tied to a measured metric [… from medical devices (i.e., first devices) …] and displaying numbers relating to the measured metric;
(optionally) when a user selects any of the room numbers or bed numbers […on the at least one home screen…], […at least one in-depth screen…] selectively displaying data outputted [… by the one or more medical instruments  corresponding to the patient associated with the selected room number or bed number and data relating to [… an infusion pump (i.e., a second device) …] corresponding to the patient associated with the selected room number or bed number; 
[… the at least one in-depth screen…] showing operation of [… the one or more medical instruments (i.e., first devices) …] and [… the infusion pump (i.e., the second device) …] and allowing input of boundary parameters by the user;
[… the at least one in-depth screen…] showing the results of comparisons between the outputted data and recorded cases of adverse events, the comparisons including comparisons of the outputted data with a 99% confidence interval of the measured metric; and
[… at least one graphing screen…] displaying a patient's progression relating to the measured metric and displaying numbers that act as soft boundaries for the measured metric.

Step 2A prong 1:
The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for at least the recitation of a mobile (computing) device having a display screen/user interface. (Note: a user interface can be the physical screen or a representation of data on the screen). That is, other than reciting a mobile (computing) device having a display screen/user interface, the claimed invention amounts to a human following a series of rules or steps to display and select various data in various representations, e.g., when a 

Step 2A prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element of a mobile (computing) device having a display screen/user interface that implements the identified abstract idea. The additional element aforementioned is not described by the applicant and is recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that this amounts no more than mere instructions to apply the exception using a generic computer and/or generic computer component(s). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional elements of the mobile (computing) device having a display screen/user interface, medical devices/one or more medical instruments, and an infusion pump that collect, transmit or output data. The additional elements are not described by the applicant and are recited at a high-level of generality (i.e., as a general means of collecting, transmitting or outputting data) and amount to locations from which data is received or to which data is transmitted or outputted, each of which represents an extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims further recite the additional elements (in bold) of medical devices the patient is connected to and data relating to the infusion pump. A medical device is a device used, for example, to monitor/collect vital signs of a patient (see GholamHosseini et al. at pg. 3486, section III, A. Data collection, para. 1). An infusion pump is a patient medical device that provides data (see Muhsin et al. at Fig. 2 & [0098]). Under practical application, the additional elements are (further) merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims further recite the (assumed) additional elements of various screens displayed: the at least one home screen, the at least one in-depth screen and the at least one graphing screen. These screens, as recited, are representation formats/layouts of data that are not physical screen component(s) (see Wilson et al., US 2011/0205061 A1, at Fig. 2A, 2B and/or 13 for home screens, at Fig. 10 for in-depth 

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mobile (computing) device having a display screen/user interface to perform the method amounts no more than mere instructions to apply the exception using a generic computer and generic computer component(s). Mere instructions to apply an exception using a generic computer and generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the mobile (computing) device, medical devices/one or more medical instruments, and infusion pump (i.e., devices that collect, transmit or output data) are each considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving, transmitting and outputting data over a network, e.g. using the Internet to 
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (operable) medical devices the patient is connected to and displaying data relating to an (operable) infusion pump are each (further) considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. GholamHosseini and Muhsin indicate that medical devices and an infusion pump are well-understood, routine and conventional concepts. GholamHosseini indicates that a wide variety of medical devices have been used in connectivity with another device to monitor/collect patient vital signs (see e.g., pg. 3486, section III, A. Data collection, para. 1; and pg. 3487, [24] “wearable and wireless ECG monitoring systems”). Muhsin indicates that infusion pump systems have been used to provide data (e.g., vital sign measurements) to serial ports of a hub (see Fig. 2 & [0098]). Further, the prior art of record indicates that (connectable) (operable) medical devices and (operable) infusion pumps are well-understood, routine, and conventional concepts (for medical devices, see Patel et al., US 10,573,415 B2 at Abstract; and Dicks et al., US 2008/0097912 A1 at Abstract) (for infusion pumps, see Handler, US 2017/0043089 A1 at Fig. 1 & [0041]; and Montejo et al., US 2014/0171753 A1 at Fig. 1A & [0021]). “Well-
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of various screens are each considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Wilson indicates that various screens are well-understood, routine and conventional concepts. Wilson indicates that screens have been used to display data in a visually representative format/layout (see e.g., Fig. 2A, 2B, 10 and 12-13). Further, the prior art of record indicates that various screens are well-understood, routine, and conventional concepts (see Mazar et al., US 2015/0302539 A1 e.g., at Fig. 3C, 3E and 4A; and Williams et al., US 10,272,294 B2 e.g., at Fig. 2, 4A, 6D and 7A). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.

Claims 24-31, 33-34 and 36-41 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application, or (3) do not provide an inventive concept such that the claims are subject matter eligible.	
Claims 26, 28-29, 31, 33-34, 36-39 and 41 merely further describe(s) the abstract idea (e.g. the results, the comparisons, one or more alarms sound/alerting, 
Claims 24-25 and 27 merely further describe the user interface(s), which is/are considered generally linking (see analysis, supra).
Claims 30 and 40 further describes the one or more medical instruments as a vital-signs monitor and a bed scale. These one or more medical instruments are also considered generally linking. See analysis supra. To re-evaluate specifically a vital-signs monitor under Step 2B, GholamHosseini already indicated medical devices as vital signs monitors are well-understood, routine, and conventional concepts; and that a wide variety of medical devices have been used in connectivity with another device to monitor/collect patient vital signs. See also Handler at Fig. 1 & [0037]; and Montejo at [0010]. To re-evaluate specifically a bed scale under Step 2B, Wilson et al. (US 2011/0205061 A1) indicates that a bed scale is a well-understood, routine, and conventional concept; and bed scales have been integrated into patient beds (see [0191] & [0225]) (see also Bolduc et al., US 2019/0156645 A1 at [0006]; and Miller et al., US 2016/0051191 A1 at Fig. 8b & [0062]).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-25, 27 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Mazar et al. (US 2015/0302539 A1) in view of Handler (US 2017/0043089 A1).

Re. CLAIM 23, Mazar teaches a mobile device including a user interface (see e.g., Fig. 5A) comprising:
at least one home screen displaying room numbers or bed numbers (The Examiner interprets a “home screen” as display of required data on a user interface. [0071] teaches obviating the need for a bedside monitor 108 by connecting directly to a network 112 to transfer information to a central server 113, which can be accessed at a central server station 114 and other terminals connected to the network; having the bedside monitor serve as a dummy terminal that receives information from the central server and display a graphical user interface (GUI) dictated by the central server. Fig. 5A & [0072] teaches accessing information using a smart phone. The Examiner interprets accessing as receiving information and displaying a GUI therefor. Fig. 3B teaches displaying room and bed numbers using a patient registration page.), each respective room number or bed number corresponding to a patient (see Fig. 3A, “Albers, Josef” RM 202 – G. Fig. 3B & [0119] teaches patient registration involves indicating a room and bed to associate with the indicated patient using fields 326 and 328. Fig. 4A-B show patient panels with room numbers.), the home screen displaying icons, each icon being tied to a measured metric from medical devices the patient is connected to and displaying numbers relating to the measured metric ([0071] - [0072] teaches patient information accessed includes vital signs (measured metrics)/information from a chest sensor and/or other patient worn sensors (medical device sensors). Fig. 5A & [0122] teaches patient feed showing a heart rate bell icon with an unacceptable heart rate value of 130 beats per minute (bpm) falling outside the indicated acceptable range of 50 – 120 bpm. Fig. 5B & [0123] likewise teaches a blood oxygenation bell icon and the indicated acceptable range of 90–100.);
at least one in-depth screen that appears when a user selects any of the […] on the at least one home screen (The Examiner interprets an “in-depth screen” as display of required data on a user interface. Fig. 4A & [0150]-[0151] teaches selection of a portion/panel, e.g. element 410, using touch screen functionality, causes user interface 412 to display detailed (in-depth) information for a patient.), the at least one in-depth screen displaying data outputted by the one or more medical instruments corresponding to the patient associated with the selected […] (Fig. 5C, 4B & [0151]-[0152] teaches the user interface indicates a room and bed number for a patient as well as the heart rate and blood oxygenation level. See [0071] – [0072]. The Examiner interprets vital signs as sent by sensors to the central server and accessed by devices, which display the associated GUI.) and data relating to […] corresponding to the patient associated with the selected […] (see previous citations.), the at least one in-depth screen showing operation of the one or more medical instruments and […] and allowing input of boundary parameters […] (Abstract & [0010] teaches the body worn vital sign sensor(s) provide near constant vital sign monitoring. The Examiner interprets the user interface(s) as displaying near constant readings (operation) of vital signs sensors. For showing malfunction, see [0031] & [0038]-[0039]. [0012] & [0014] teaches at least one acceptable range for the at least one vital sign can be stored and is determined/specified based on the patient profile.); and
at least one graphing screen displaying a patient's progression relating to the measured metric and displaying numbers that act as soft boundaries for the measured metric (See e.g., Fig. 3C & Fig. 5C. See again [0071] - [0072]. The Examiner interprets patient information as sent to the central server, accessed by caregiver’s smart phone (device of Fig. 5C), and displayed on the device as dictated by the central server (as seen in Fig. 3C).)

Mazar does not explicitly teach selecting room numbers or bed numbers.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of locations on a user interface (e.g., room numbers, Fig. 4A) with teachings of Mazar (e.g., “allow a user to select portions of the user interface 402”, [0150]), since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Mazar. Selecting a portion of the user interface using touch screen technology (as taught by Mazar) does not change or affect the normal device touch screen-related functionality of the patient care and health information management systems and methods of Mazar. Selecting a portion of patient-related information represented by a location would be performed the same way even with the addition of touch screen location functionality (i.e., adding selection functionality to more locations on the user interface, thereby creating more portions to select). Since the functionalities of the elements in Mazar do not interfere with each other, the results of the combination would be predictable.
Alternately, by selecting a location within a panel of Fig. 4A, e.g. the room number in the top-right of a panel, the required portion is selected such that Fig. 4B is displayed for a patient associated with the selected panel.

Mazar does not explicitly teach allowing input of boundary parameters (i.e., specifying the acceptable range(s)) by the user.
	However, this would have been prima facie obvious to one of ordinary skill in the art at the time of filing. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See In re Venner, 120 USPQ 192. However, the opposite is also true; replacing an automatic activity with a manual one is an obvious variation on the teaching of the prior where the prior art teaches that the functionality is performed automatically. Here the prior art teaches either automatic or manual application of specifying the acceptable range(s) for vital signs information received from sensors; and thus, the manual application of the claimed allowing input of boundary parameters feature would have prima facie been obvious in view of Mazar. Mazar teaches the acceptable range(s) are specified (see at least Mazar, [0012] & [0014]). The means of Mazar is not explicitly stated as automatic or manual, but replacing either would have been prima facie obvious.

Mazar does not teach an infusion pump.
Handler teaches 
an infusion pump (Fig. 1 & Abstract teaches integrating medical device data and an infusion pump interface configured to receive an infusion parameter (related data) from an infusion pump performing (operating) an infusion treatment for the same patient. [0042] – [0043] teaches transmitting infusion therapy progress data to gateway 112, which includes a server. Additionally, [0038] & [0070] teaches gateways are communicatively coupled to a network, which is communicatively coupled to a clinician device, e.g. smartphone.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar to communicate medical device data including infusion pump data to a smartphone and to use this information as part of medical device data integration as taught by Handler, with the motivation of improving interoperability of medical devices; providing quick and accurate documentation and access to near real-time trends; improving patient treatment and care; and improving the performance of the hospital environment by displaying patient data on a single user interface (see Handler at para. 0032, 0044, 0066 and 0116).

Re. CLAIM 24, Mazar/Handler teaches the mobile device of claim 23, wherein the user interface displays trends and artifacts based on the outputted data (See Specification at para. 0056 for “artifacts”. Mazar [0010] teaches caregivers access historical vital sign and other information for the patient to identify trends for the patient or potentially identify previously unnoticed issues or anomalies (artifacts). See also Mazar Fig. 3D, “sensor lost”. The Examiner interprets accessing as summarily displaying a GUI on the smartphone.)

Re. CLAIM 25, Mazar/Handler teaches the mobile device of claim 24 wherein the user interface displays the results of comparisons between the created trends and existing adverse event symptoms (Mazar [0048] teaches alarm state(s) (results) can be identified by comparing one or more vital signs collected for the patient to threshold values. The Examiner interprets historical information of two vital signs previously cited as compared to identify alarm states. The Specification at para. 0006 defines “adverse event” as “an unintended injury caused by medical management rather than the disease process” e.g. falls with injuries. Mazar Fig. 3D teaches displaying a fall detection (existing adverse event). Mazar [0035] teaches the accelerometer could provide information (symptoms) to caregivers that can be used to determine if the patient is engaging in activities or habits that can increase the risk of re-injury or of developing complications. The Examiner interprets the smartphone as displaying alarm states with fall detection (existing adverse event) data and accelerometer (existing adverse event symptoms) data.)

Re. CLAIM 27, Mazar/Handler teaches the mobile device of claim 23 wherein the user interface displays the results of comparisons between the outputted data and recorded cases of adverse events (Mazar [0048] teaches alarm state(s) (results) can be identified by comparing one or more vital signs collected for the patient to threshold values. Mazar Fig. 3D & [0132] teaches displaying alerts for various alarm states (results), e.g. fall detection. The Examiner interprets a smart phone as the device accessing and displaying server information. The Examiner interprets two alerts as two timestamped fall detection events.)

Re. CLAIM 35, Mazar teaches a mobile computing device comprising a display screen (see e.g., Fig. 5A), the mobile computing device being configured to display:
(The Examiner interprets a “home screen” as display of required data on a user interface. [0071] teaches obviating the need for a bedside monitor 108 by connecting directly to a network 112 to transfer information to a central server 113, which can be accessed at a central server station 114 and other terminals connected to the network; having the bedside monitor serve as a dummy terminal that receives information from the central server and display a graphical user interface (GUI) dictated by the central server. Fig. 5A & [0072] teaches accessing information using a smart phone. The Examiner interprets accessing as receiving information and displaying a GUI therefor. Fig. 3B teaches displaying room and bed numbers using a patient registration page.), each respective room number or bed number corresponding to a patient (see Fig. 3A, “Albers, Josef” RM 202 – G. Fig. 3B & [0119] teaches patient registration involves indicating a room and bed to associate with the indicated patient using fields 326 and 328. Fig. 4A-B show patient panels with room numbers.), the home screen displaying icons, each icon being tied to a measured metric from medical devices the patient is connected to and displaying numbers relating to the measured metric ([0071] - [0072] teaches patient information accessed includes vital signs (measured metrics)/information from a chest sensor and/or other patient worn sensors (medical device sensors). Fig. 5A & [0122] teaches patient feed showing a heart rate bell icon with an unacceptable heart rate value of 130 beats per minute (bpm) falling outside the indicated acceptable range of 50 – 120 bpm. Fig. 5B & [0123] likewise teaches a blood oxygenation bell icon and the indicated acceptable range of 90–100.);
(The Examiner interprets an “in-depth screen” as display of required data on a user interface. Fig. 4A & [0150]-[0151] teaches selection of a portion/panel, e.g. element 410, using touch screen functionality, causes user interface 412 to display detailed (in-depth) information for a patient.), the at least one in-depth screen displaying data outputted by the one or more medical instruments corresponding to the patient associated with the selected […] (Fig. 5C, 4B & [0151]-[0152] teaches the user interface indicates a room and bed number for a patient as well as the heart rate and blood oxygenation level. See [0071] – [0072]. The Examiner interprets vital signs as sent by sensors to the central server and accessed by devices, which display the associated GUI.) and data relating to […] corresponding to the patient associated with the selected […] (see previous citations.);
the at least one in-depth screen showing operation of the one or more medical instruments and […] and allowing input of boundary parameters […] (Abstract & [0010] teaches the body worn vital sign sensor(s) provide near constant vital sign monitoring. The Examiner interprets the user interface(s) as displaying near constant readings (operation) of vital signs sensors. For showing malfunction, see [0031] & [0038]-[0039]. [0012] & [0014] teaches at least one acceptable range for the at least one vital sign can be stored and is determined/specified based on the patient profile.); and
at least one graphing screen displaying a patient's progression relating to the measured metric and displaying numbers that act as soft boundaries for the measured (See e.g., Fig. 3C & Fig. 5C. See again [0071] - [0072]. The Examiner interprets patient information as sent to the central server, accessed by caregiver’s smart phone (device of Fig. 5C), and displayed on the device as dictated by the central server (as seen in Fig. 3C).);
wherein the user interface displays trends based on the outputted data (Claim 24 is analogous. Mazar [0010] teaches caregivers access historical vital sign and other information for the patient to identify trends for the patient. The Examiner interprets accessing as summarily displaying a GUI on the smartphone.);
wherein the user interface displays the results of comparisons between the created trends and existing adverse event symptoms (Claim 25 is analogous.) or the results of comparisons between the outputted data and recorded cases of adverse events (Claim 27 is analogous. Mazar [0048] teaches alarm state(s) (results) can be identified by comparing one or more vital signs collected for the patient to threshold values. Mazar Fig. 3D & [0132] teaches displaying alerts for various alarm states (results), e.g. fall detection. The Examiner interprets a smart phone as the device accessing and displaying server information. The Examiner interprets two alerts as two timestamped fall detection events.);
wherein one or more alarms sound when the outputted data is outside the boundary parameters or a particular medical instrument has stopped functioning or changed its rate, or the comparisons indicate that a patient may experience an adverse event (Claims 29 and 34 are analogous. See Specification at para. 0021. Mazar Fig. 4A & [0149] teaches if an alarm state is detected, the user interface 402 can alert by causing a panel to flash/visually indicate an alarm state, e.g. if Cory Smith’s respiratory rate (RR) (vital sign/outputted data) increases above an upper acceptable bound. The Examiner interprets Cory Smith’s and another patient’s panels as flashing because RR increased above an upper bound for each.)

Mazar does not explicitly teach selecting room numbers or bed numbers.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of locations on a user interface (e.g., room numbers, Fig. 4A) with teachings of Mazar (e.g., “allow a user to select portions of the user interface 402”, [0150]), since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Mazar. Selecting a portion of the user interface using touch screen technology (as taught by Mazar) does not change or affect the normal device touch screen-related functionality of the patient care and health information management systems and methods of Mazar. Selecting a portion of patient-related information represented by a location would be performed the same way even with the addition of touch screen location functionality (i.e., adding selection functionality to more locations on the user interface, thereby creating more portions to select). Since the functionalities of the elements in Mazar do not interfere with each other, the results of the combination would be predictable.
Alternately, by selecting a location within a panel of Fig. 4A, e.g. the room number in the top-right of a panel, the required portion is selected such that Fig. 4B is displayed for a patient associated with the selected panel.

Mazar does not explicitly teach allowing input of boundary parameters (i.e., specifying the acceptable range(s)) by the user.
	However, this would have been prima facie obvious to one of ordinary skill in the art at the time of filing. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See In re Venner, 120 USPQ 192. However, the opposite is also true; replacing an automatic activity with a manual one is an obvious variation on the teaching of the prior where the prior art teaches that the functionality is performed automatically. Here the prior art teaches either automatic or manual application of specifying the acceptable range(s) for vital signs information received from sensors; and thus, the manual application of the claimed allowing input of boundary parameters feature would have prima facie been obvious in view of Mazar. Mazar teaches the acceptable range(s) are specified (see at least Mazar, [0012] & [0014]). The means of Mazar is not explicitly stated as automatic or manual, but replacing either would have been prima facie obvious.

Mazar does not teach an infusion pump.
Handler teaches 
an infusion pump (Fig. 1 & Abstract teaches integrating medical device data and an infusion pump interface configured to receive an infusion parameter (related data) from an infusion pump performing (operating) an infusion treatment for the same patient. [0042] – [0043] teaches transmitting infusion therapy progress data to gateway 112, which includes a server. Additionally, [0038] & [0070] teaches gateways are communicatively coupled to a network, which is communicatively coupled to a clinician device, e.g. smartphone.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar to communicate medical device data including infusion pump data to a smartphone and to use this information as part of medical device data integration as taught by Handler, with the motivation of improving interoperability of medical devices; providing quick and accurate documentation and access to near real-time trends; improving patient treatment and care; and improving the performance of the hospital environment by displaying patient data on a single user interface (see Handler at para. 0032, 0044, 0066 and 0116).

Re. CLAIM 36, Mazar/Handler teaches the mobile computing device of claim 35 wherein the one or more alarms comprise a plurality of prioritizable alarms (Mazar Fig. 4A & [0149] teaches if an alarm state is detected, the user interface 402 can alert by causing a panel to flash/visually indicate an alarm state, e.g. if Cory Smith’s respiratory rate (RR) (vital sign/outputted data) increases above an upper acceptable bound. Mazar [0178] teaches using criteria, e.g. alert/alarm priority, to specify information to display as part of a customized newsfeed for the user; and specifying that alerts having higher severity levels be given the most prominent locations within the patient news feed 504.)

Re. CLAIM 37, Mazar/Handler teaches the mobile computing device of claim 35 wherein the in-depth screen displays a color scheme wherein different colors represent how the patient is progressing (Claim 33 is analogous. Mazar [0010] teaches accessing the information to track progress of patient recovery. The Examiner interprets accessed information as displayed. Mazar [0141] teaches the user interface can include indications of recorded vital sign information or other information that is outside of a specified normal range by color coding. Mazar [0149] further teaches color coded tiers of alarm states.)

Claims 26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Mazar in view of Handler and Wilmink (US 10,799,173 B2).

Re. CLAIM 26, Mazar/Handler teaches the mobile device of claim 25 wherein the results include a list of […] adverse events […] (Mazar [0140] teaches the user interface can include additional information for the patient, such as historic motion information or other patient related information along with time stamps; and a listing of past alarm states for the patient and information related to each alarm state. The Examiner interprets the user interface as listing past falls detected.)

Mazar/Handler may not teach a list of potential adverse events and likelihoods that the potential adverse events will occur.

Wilmink teaches
	potential adverse events and likelihoods that the potential adverse events will occur (Fig. 3 teaches generating a fall prediction assessment of the patient. Fig. 4 teaches generating an updated fall prediction assessment. Col. 3, Ln. 60-67 teaches a fall prediction assessment may include data indicating the likelihood or chance that a particular patient is at risk of falling.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar/Handler to generate fall prediction assessments and to use this information as part of fall prediction assessment as taught by Wilmink, with the motivation of improving health care provider intervention and provision of care for a patient that is identified as at risk of an adverse event, such as falling, thereby saving the patient from the considerable cost involved in the treatment and hospitalization of fall injuries and even death (see Wilmink at Col. 1, Ln. 29-35).

Re. CLAIM 38, Mazar/Handler teaches the mobile computing device of claim 35 wherein the results include a list of […] adverse events and […] (Claim 26 is analogous. Mazar [0140] teaches the user interface can include additional information for the patient, such as historic motion information or other patient related information along with time stamps; and a listing of past alarm states for the patient and information related to each alarm state. The Examiner interprets the user interface as listing past falls detected.)

Mazar/Handler may not teach a list of potential adverse events and likelihoods that the potential adverse events will occur.

Wilmink teaches
potential adverse events and likelihoods that the potential adverse events will occur (Fig. 3 teaches generating a fall prediction assessment of the patient. Fig. 4 teaches generating an updated fall prediction assessment. Col. 3, Ln. 60-67 teaches a fall prediction assessment may include data indicating the likelihood or chance that a particular patient is at risk of falling.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar/Handler to generate fall prediction assessments and to use this information as part of fall prediction assessment as taught by Wilmink, with the motivation of improving health care provider intervention and provision of care for a patient that is identified as at risk of an adverse event, such as falling, thereby saving the patient from the considerable cost involved in the treatment and hospitalization of fall injuries and even death (see Wilmink at Col. 1, Ln. 29-35).

Claims 28-29, 32-34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mazar in view of Handler and Rosen et al. (US 2006/0025931 A1).

Re. CLAIM 28, Mazar/Handler teaches the mobile device of claim 27 wherein the comparisons include comparisons of the outputted data with […] of the measured metric (see claim 27 prior art rejection.)

Mazar/Handler may not teach a 99% confidence interval.
Rosen teaches
	a 99% confidence interval ([0092] teaches Y is a random variable. [0093] teaches constructing a confidence interval surrounding a forecast for Y. [0048] teaches a test statistic; a critical value that may be set at +/- 1.96, corresponding to a 95% confidence level; and confidence levels that may be adjusted, the corresponding critical value changing as appropriate. The Examiner interprets the confidence level as adjusted to 99% to analyze for an even more significant trend as this would be appropriate.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar/Handler to generate statistics and to use this information as part of real time predictive modelling for chronically ill patients as taught by Rosen, with the motivation of improving care of patients by easing data collection, simplifying data transmission, efficiently interpreting chronically ill patient information, expanding the ability of the chronically ill patient or other user to understand the relationship between the medical practice and the patient’s own lifestyle and/or easing the workload of healthcare providers (see Rosen at Abstract).

Re. CLAIM 29 (and CLAIM 34), Mazar/Handler/Rosen teaches the mobile device of claim 28 wherein one or more alarms sound when the outputted data is outside the boundary parameters or a particular medical instrument has stopped functioning or changed its rate, or the 99% confidence interval indicates that a patient may experience an adverse event (See Specification at para. 0021. Mazar Fig. 4A & [0149] teaches if an alarm state is detected, the user interface 402 can alert by causing a panel to flash/visually indicate an alarm state, e.g. if Cory Smith’s respiratory rate (RR) (vital sign/outputted data) increases above an upper acceptable bound. The Examiner interprets Cory Smith’s and another patient’s panels as flashing because RR increased above an upper bound for each.)

Re. CLAIM 32, Mazar teaches a mobile computing device comprising a display screen (see e.g., Fig. 5A), the mobile computing device being configured to display:
at least one home screen displaying room numbers or bed numbers (The Examiner interprets a “home screen” as display of required data on a user interface. [0071] teaches obviating the need for a bedside monitor 108 by connecting directly to a network 112 to transfer information to a central server 113, which can be accessed at a central server station 114 and other terminals connected to the network; having the bedside monitor serve as a dummy terminal that receives information from the central server and display a graphical user interface (GUI) dictated by the central server. Fig. 5A & [0072] teaches accessing information using a smart phone. The Examiner interprets accessing as receiving information and displaying a GUI therefor. Fig. 3B teaches displaying room and bed numbers using a patient registration page.), each respective room number or bed number corresponding to a patient (see Fig. 3A, “Albers, Josef” RM 202 – G. Fig. 3B & [0119] teaches patient registration involves indicating a room and bed to associate with the indicated patient using fields 326 and 328. Fig. 4A-B show patient panels with room numbers.), the home screen displaying icons, each icon being tied to a measured metric from medical devices the patient is connected to and displaying numbers relating to the measured metric ([0071] - [0072] teaches patient information accessed includes vital signs (measured metrics)/information from a chest sensor and/or other patient worn sensors (medical device sensors). Fig. 5A & [0122] teaches patient feed showing a heart rate bell icon with an unacceptable heart rate value of 130 beats per minute (bpm) falling outside the indicated acceptable range of 50 – 120 bpm. Fig. 5B & [0123] likewise teaches a blood oxygenation bell icon and the indicated acceptable range of 90–100.);
at least one in-depth screen that appears when a user selects any of the […] on the at least one home screen (The Examiner interprets an “in-depth screen” as display of required data on a user interface. Fig. 4A & [0150]-[0151] teaches selection of a portion/panel, e.g. element 410, using touch screen functionality, causes user interface 412 to display detailed (in-depth) information for a patient.), the at least one in-depth screen displaying data outputted by the one or more medical instruments corresponding to the patient associated with the selected […] (Fig. 5C, 4B & [0151]-[0152] teaches the user interface indicates a room and bed number for a patient as well as the heart rate and blood oxygenation level. See [0071] – [0072]. The Examiner interprets vital signs as sent by sensors to the central server and accessed by devices, which display the associated GUI.) and data relating to […] corresponding to the patient associated with the selected […] (see previous citations.);
the at least one in-depth screen showing operation of the one or more medical instruments and […] and allowing input of boundary parameters […] (Abstract & [0010] teaches the body worn vital sign sensor(s) provide near constant vital sign monitoring. The Examiner interprets the user interface(s) as displaying near constant readings (operation) of vital signs sensors. For showing malfunction, see [0031] & [0038]-[0039]. [0012] & [0014] teaches at least one acceptable range for the at least one vital sign can be stored and is determined/specified based on the patient profile.);
the at least one in-depth screen showing the results of comparisons between the outputted data and recorded cases of adverse events (Claim 27 prior art rejection is analogous. Mazar [0048] teaches alarm state(s) (results) can be identified by comparing one or more vital signs collected for the patient to threshold values. Mazar Fig. 3D & [0132] teaches displaying alerts for various alarm states (results), e.g. fall detection. The Examiner interprets a smart phone as the device accessing and displaying server information. The Examiner interprets two alerts as two timestamped fall detection events), the comparisons including comparisons of the outputted data with […] of the measured metric (Claim 28 prior art rejection is analogous.); and
at least one graphing screen displaying a patient's progression relating to the measured metric and displaying numbers that act as soft boundaries for the measured (See e.g., Fig. 3C & Fig. 5C. See again [0071] - [0072]. The Examiner interprets patient information as sent to the central server, accessed by caregiver’s smart phone (device of Fig. 5C), and displayed on the device as dictated by the central server (as seen in Fig. 3C).)

Mazar does not explicitly teach selecting room numbers or bed numbers.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of locations on a user interface (e.g., room numbers, Fig. 4A) with teachings of Mazar (e.g., “allow a user to select portions of the user interface 402”, [0150]), since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Mazar. Selecting a portion of the user interface using touch screen technology (as taught by Mazar) does not change or affect the normal device touch screen-related functionality of the patient care and health information management systems and methods of Mazar. Selecting a portion of patient-related information represented by a location would be performed the same way even with the addition of touch screen location functionality (i.e., adding selection functionality to more locations on the user interface, thereby creating more portions to select). Since the functionalities of the elements in Mazar do not interfere with each other, the results of the combination would be predictable.
Alternately, by selecting a location within a panel of Fig. 4A, e.g. the room number in the top-right of a panel, the required portion is selected such that Fig. 4B is displayed for a patient associated with the selected panel.

Mazar does not explicitly teach allowing input of boundary parameters (i.e., specifying the acceptable range(s)) by the user.
	However, this would have been prima facie obvious to one of ordinary skill in the art at the time of filing. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See In re Venner, 120 USPQ 192. However, the opposite is also true; replacing an automatic activity with a manual one is an obvious variation on the teaching of the prior where the prior art teaches that the functionality is performed automatically. Here the prior art teaches either automatic or manual application of specifying the acceptable range(s) for vital signs information received from sensors; and thus, the manual application of the claimed allowing input of boundary parameters feature would have prima facie been obvious in view of Mazar. Mazar teaches the acceptable range(s) are specified (see at least Mazar, [0012] & [0014]). The means of Mazar is not explicitly stated as automatic or manual, but replacing either would have been prima facie obvious.

Mazar does not teach an infusion pump.
Handler teaches 
an infusion pump (Fig. 1 & Abstract teaches integrating medical device data and an infusion pump interface configured to receive an infusion parameter (related data) from an infusion pump performing (operating) an infusion treatment for the same patient. [0042] – [0043] teaches transmitting infusion therapy progress data to gateway 112, which includes a server. Additionally, [0038] & [0070] teaches gateways are communicatively coupled to a network, which is communicatively coupled to a clinician device, e.g. smartphone.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar to communicate medical device data including infusion pump data to a smartphone and to use this information as part of medical device data integration as taught by Handler, with the motivation of improving interoperability of medical devices; providing quick and accurate documentation and access to near real-time trends; improving patient treatment and care; and improving the performance of the hospital environment by displaying patient data on a single user interface (see Handler at para. 0032, 0044, 0066 and 0116).

Mazar/Handler may not teach a 99% confidence interval.
Rosen teaches
	a 99% confidence interval ([0092] teaches Y is a random variable. [0093] teaches constructing a confidence interval surrounding a forecast for Y. [0048] teaches a test statistic; a critical value that may be set at +/- 1.96, corresponding to a 95% confidence level; and confidence levels that may be adjusted, the corresponding critical value changing as appropriate. The Examiner interprets the confidence level as adjusted to 99% to analyze for an even more significant trend as this would be appropriate.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information 

Re. CLAIM 33, Mazar/Handler/Rosen teaches the mobile computing device of claim 32 wherein the in-depth screen displays a color scheme wherein different colors represent how a patient is progressing (Mazar [0010] teaches accessing the information to track progress of patient recovery. The Examiner interprets accessed information as displayed. Mazar [0141] teaches the user interface can include indications of recorded vital sign information or other information that is outside of a specified normal range by color coding. Mazar [0149] further teaches color coded tiers of alarm states.)

Re. CLAIM 34 prior art rejection, see identical CLAIM 29 prior art rejection.

Re. CLAIM 39, Mazar/Handler teaches the mobile device of claim 35 wherein the comparisons include comparisons of the outputted data with […] of the measured metric (Claim 28 is analogous. See claim 35 prior art rejection.)

Mazar/Handler may not teach a 99% confidence interval.
Rosen teaches
	a 99% confidence interval ([0092] teaches Y is a random variable. [0093] teaches constructing a confidence interval surrounding a forecast for Y. [0048] teaches a test statistic; a critical value that may be set at +/- 1.96, corresponding to a 95% confidence level; and confidence levels that may be adjusted, the corresponding critical value changing as appropriate. The Examiner interprets the confidence level as adjusted to 99% to analyze for an even more significant trend as this would be appropriate.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar/Handler to generate statistics and to use this information as part of real time predictive modelling for chronically ill patients as taught by Rosen, with the motivation of improving care of patients by easing data collection, simplifying data transmission, efficiently interpreting chronically ill patient information, expanding the ability of the chronically ill patient or other user to understand the relationship between the medical practice and the patient’s own lifestyle and/or easing the workload of healthcare providers (see Rosen at Abstract).

Claims 30-31 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Mazar in view of Handler and Wilson et al. (US 2011/0205061 A1).

Re. CLAIM 30, Mazar/Handler teaches the mobile device of claim 23 wherein the one or more medical instruments include a vital-signs monitor and […] (Mazar Abstract & Fig. 9 teaches receiving vital sign information associated with a patient from one or more patient-worn vital sign sensors (of medical devices/instruments).)

Mazar/Handler does not teach a bed scale.
Wilson teaches 
a bed scale ([0008] teaches some healthcare facilities are equipped with patient beds that have a number of computerized features and/or features that are electronically controlled, e.g. a weight scale.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar/Handler to include a bed equipped with computerized features and/or features that are electronically controlled and to use this information as part of patient room and bed management as taught by Wilson, with the motivation of improving the management of various aspects of the provision of services to patients (see Wilson at para. 0002).

Re. CLAIM 31, Mazar/Handler teaches the mobile device of claim 23 wherein the measured metric includes […] and alerting the user if a recent data point indicates that […] (see claim 23 prior art rejection. Mazar [0045] teaches viewing real-time and past data recorded by the patient worn sensors. Mazar Fig. 4A & [0149] teaches if an alarm state is detected, the user interface 402 can alert by causing a panel to flash/visually indicate an alarm state, e.g. if Cory Smith’s respiratory rate (RR) (a recent data point) increases above an upper acceptable bound. The Examiner interprets an alarm state as detecting collected sensor data that is above or below a specified acceptable range.)

Mazar/Handler does not teach
bed scale information for a bed and further comprising displaying weight data points and […] a recent data point indicates that a patient may not be in the bed.

Wilson teaches
bed scale information for a bed and further comprising displaying weight data points (Fig. 12 & [0218] teaches a bed scale display screen (Mazar’s user interface) that may be used on a non-bed mounted user interface (Mazar’s smartphone user interface) and allows a caregiver to view the patient’s current weight statistics and weight history (data points), zero the bed scale and configure the weight scale) and 
a recent data point indicates that a patient may not be in the bed (See Fig. 12. The Examiner interprets the patient’s current weight statistics as including a recent bed scale weighing “last weight”, which indicates whether or not a patient is or is not in bed depending upon the reading, e.g. 294.8 lb, 104.9 lb, zero lb. See also [0013], teaching a patient bed sensor may detect when a patient has exited the bed, and the bed may send an alert signal accordingly; and sending an electronic notification (Mazar’s data) to a remote device (Mazar’s smart phone).)
prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar/Handler to include a bed equipped with computerized features and/or features that are electronically controlled and to use this information as part of patient room and bed management as taught by Wilson, with the motivation of improving the management of various aspects of the provision of services to patients (see Wilson at para. 0002).

Re. CLAIM 40, Mazar/Handler teaches the mobile device of claim 35 wherein the one or more medical instruments include a vital-signs monitor and […] (Claim 30 is analogous. Mazar Abstract & Fig. 9 teaches receiving vital sign information associated with a patient from one or more patient-worn vital sign sensors (of medical devices/instruments).)

Mazar/Handler does not teach a bed scale.
Wilson teaches 
a bed scale ([0008] teaches some healthcare facilities are equipped with patient beds that have a number of computerized features and/or features that are electronically controlled, e.g. a weight scale.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient care and health information management systems and methods of Mazar/Handler to include a bed equipped with computerized features and/or features that are electronically controlled and to use this 

Re. CLAIM 41, Mazar/Handler/Wilson teaches the mobile device of claim 40 wherein the measured metric includes 
bed scale information for a bed and further comprising displaying weight data points (Claim 31 is analogous. See Claim 35 prior art rejection. Mazar [0045] teaches viewing real-time and past data recorded by the patient worn sensors. Wilson Fig. 12 & [0218] teaches a bed scale display screen (Mazar’s user interface) that may be used on a non-bed mounted user interface (Mazar’s smartphone user interface) and allows a caregiver to view the patient’s current weight statistics and weight history (data points), zero the bed scale and configure the weight scale.) and 
alerting the user if a recent data point indicates that a patient may not be in the bed (Mazar Fig. 4A & [0149] teaches if an alarm state is detected, the user interface 402 can alert by causing a panel to flash/visually indicate an alarm state, e.g. if Cory Smith’s respiratory rate (RR) (a recent data point) increases above an upper acceptable bound. The Examiner interprets an alarm state as detecting collected sensor data that is above or below a specified acceptable range. See Wilson Fig. 12. The Examiner interprets the patient’s current weight statistics as including a recent bed scale weighing “last weight”, which indicates whether or not a patient is or is not in bed depending upon the reading, e.g. 294.8 lb, 104.9 lb, zero lb. See also Wilson [0013], teaching a patient bed sensor may detect when a patient has exited the bed, and the bed may send an alert signal accordingly; and sending an electronic notification (Mazar’s data) to a remote device (Mazar’s smart phone).)

Response to Arguments

Double Patenting
Regarding the rejection of claims 1-22, the Applicant has cancelled Claims 1-22, rendering the rejection of those claims moot. The new claims 23-41 do not appear to require a Double Patenting rejection.

Rejections under 35 U.S.C. §112
Regarding the rejection of any of Claims 1-22, the Applicant has cancelled Claims 1-22, rendering the rejection of those claims moot.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-22, the Applicant has cancelled Claims 1-22, rendering the rejection of those claims moot. Regarding the new claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “Applicant respectfully submits that the present new claims overcome these rejections” (Remarks, pg. 7).

Regarding a.: The Examiner respectfully submits the basis of rejection and that the new claims are not subject matter eligible under 35 U.S.C. § 101.

b. “The layout and information provided on these screens, and how the medical practitioner is able to maneuver through the screens, solve certain problems in the field of medical monitoring. In existing monitoring systems, when an alarm is the result of a medical issue, practitioners do not have the ability to determine the nature or severity of the alarm or its relationship to a patient's health without being physically present by the patient's bedside. When there are multiple alarms sounding, the medical practitioner must, without context, attend to each alarm without knowing which alarm needs priority. This can create alarm fatigue among medical practitioners” (emphasis added) (Remarks, pg. 7).

Regarding b.: The Examiner respectfully submits that this is not a technical problem; this is a medical problem. Since this is not a technical problem (i.e., caused by the computer to which the claims are confined), the claimed invention does not provide a practical application or significantly more under this measure. This is not a Practical Application by any measure provided for in the 2019 PEG. The Examiner further submits (1) the basis for rejection, which properly evaluates the additional elements of 

c. “The claimed home screen provides a way for practitioners to quickly see how their patients are doing, as well as the ability to quickly obtain more detailed information if needed” (Remarks, pg. 7).

Regarding c.: The Examiner respectfully submits that using a mobile computing device to look at information on an app is using a mobile computing device as it was designed to be used. Merely applying an abstract idea (e.g., following steps including ones for manipulation and presentation of data) using generic computer or generic computer components cannot provide a practical application or significantly more. Outputting information using a generic computer or generic computer component is a form of extra-solution activity. See 101 rejection for details. See also Regarding b.

d. “The in-depth screen provides the practitioner with data outputted by the medical
instruments corresponding to the patient associated with the selected room number or bed number and, if needed, data relating to an infusion pump corresponding to the patient” (Remarks, pg. 8).

Regarding d.: The Examiner respectfully submits that the medical instruments as claimed amount to locations from which data is received, transmitted or outputted. These devices do not provide a practical application or significantly more. See 101 rejection for details.

e. “Thus, Applicant respectfully submits that the present claims are directed to patentable subject matter under Section 101 because they are directed to an improvement in the functioning of mobile computing devices, not to an abstract idea… The present claims disclose a specific manner of displaying critical patient information to medical practitioners. More particularly, the claims recite a specific improvement, i.e., displaying critical medical information to the user in an actional format, over existing medical monitoring user interfaces, resulting in an improved user interface for electronic devices for medical practitioners” (Remarks, pg. 8).

Regarding e.: The Examiner respectfully submits that the claims do not provide an improvement within the meaning of the word. 
The Examiner respectfully submits that, at most, a mobile computing device is a general-purpose computer. If the Specification does not set forth or explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the Examiner should not determine the claim improves technology. Also, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without Alice Corp. Also, this is not a practical application by any measure provided for in the 2019 Patent Eligibility Guidance. Further, while the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea.
The Examiner respectfully submits that the mobile computing device is recited at a high level of generality and is a general-purpose computer. The use of the mobile computing device for data gathering and displaying information, as drafted, does not provide an improvement within the meaning of that word. There is no physical improvement to the mobile computing device; the mobile computing device is not made to physically run faster, utilize fewer resources, or operate more efficiently. There is no described improvement to the mobile computing device, and there is no other technology claimed that may or may not be improved. Again, while the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea.

f. “the claims "require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface's structure that is
addressed to and resolves a specifically identified problem in the prior state of the art” (Remarks, pg. 8-9).

Regarding f.: The Examiner again respectfully submits that the user interface structure (i.e., the physical display screen) is not physically improved. Further, the Specification does not explicitly set forth a technical solution to a technical problem pertaining to the functionality of the mobile computing device display structure (i.e., the physical screen or another mobile computing device component involved in the display of information). See also Regarding e.

Regarding the rejection of Claims 24-41, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-22, the Applicant has cancelled Claims 1-22, rendering the rejection of those claims moot. Regarding the new claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

“…” (Remarks, pg. 9-11).



Regarding the rejection of Claims 24-41, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Brill et al. (US 2017/0308650 A1) for teaching Intelligent Integration, Analysis, and Presentation of Notifications in Mobile Health Systems. 
McNair (US 10,490,309 B1) for teaching forecasting clinical events from short physiologic timeseries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/J.M.W./Examiner, Art Unit 3626                      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626